341 F.3d 852
UNITED STATES of America, Plaintiff-Appellee,v.Bryan Lynn Shumate, Defendant-Appellant.
No. 01-50610
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 8, 2003.
Filed May 20, 2003.
Amended August 25, 2003.

Siri Shetty, Federal Defenders of San Diego, Inc., San Diego, CA, for the defendant-appellant.
Mi Yung Claire Park, Assistant U.S. Attorney; Pennie M. Carlos, Assistant U.S. Attorney (argued), United States Attorney's Office, San Diego, CA, for the plaintiff-appellee.
Appeal from the United States District Court for the Southern District of California; Robert E. Jones, District Judge, Presiding. D.C. No. CR-01-01954-REJ.
Before BEEZER, FERNANDEZ, and PAEZ, Circuit Judges.

ORDER

1
The opinion in this case, which appears at slip op. 6649 (9th Cir.2003),1 is hereby amended as follows: the sentence commencing on the first line of slip op. 66572 is hereby amended to read: "In other words, solicitation may be included in the definition of the predicate offense for the purposes of § 4B1.1.5" With the above amendment, the panel has voted unanimously to deny the petition for rehearing. The full court was advised of the petition for rehearing en banc and no judge has requested a vote on whether to hear the matter en banc. Fed. R.App. P. 35.


2
The petition for rehearing and the petition for rehearing en banc are DENIED.



Notes:


1
 See also, 329 F.3d 1026 (9th Cir.2003).


2
 See also, 329 F.3d at 1030.